  Case 19-90383               Doc 5       Filed 04/18/19          Entered 04/18/19 15:07:22                   Desc Main
                                             Document             Page 1 of 6



                                  UNITED STATES BANKRUPTCY COURT
                                                                                                                       Effective
                                    CENTRAL DISTRICT OF ILLINOIS                                                      12/1/2017

                                          URBANA DIVISION

In re:                                                      )
 Timothy Auffenorde                                         )
 Keri Auffenorde
___________________________,                                )          Case No. ___________
                                                            )
                              Debtor(s).                    )

                                              CHAPTER 13 PLAN
                                                            Original

                                        Amended Plan #     (e.g., 1st, 2nd)
                                           **MUST BE DESIGNATED**


     1.    Notices

          YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you
          oppose any provision of this Plan, you must file a timely written objection. This Plan may be confirmed without
          further notice or hearing unless a written objection is filed before the deadline stated on the separate Notice you
          received from the Bankruptcy Court.

          THIS PLAN DOES NOT ALLOW CLAIMS. A creditor must file a timely proof of claim to receive distribution as
          set forth in this Plan. Even if this Plan provides for payment, no payment will be made unless a proof of claim is
          timely filed.

          As used herein, the term “Debtor” includes both the debtor and co-debtor in a jointly administered case.

          The following matters may be of particular importance. Debtors must check one box on each line to state whether or
          not the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
          checked, the provision will be ineffective if set out later in the Plan.



                     A limit in the amount of a secured claim, set out in Paragraph
          A.         D of Part 5, which may result in a partial payment or no                Included          Not Included
                     payment at all to the secured creditor

                     Avoidance of a security interest or lien, set out in Paragraph B
          B.                                                                                 Included          Not Included
                     of Part 9

          C.         Nonstandard provisions set out in Part 11                               Included          Not Included

     2.    Payments To Fund Plan:

          A.         The Debtor submits to the Standing Chapter 13 Trustee ("Trustee") the following regular payments:




                                                                                                                                   Page 1 of 6
Case 19-90383          Doc 5         Filed 04/18/19          Entered 04/18/19 15:07:22                   Desc Main
                                        Document             Page 2 of 6




  Start Month #           End Month #                   Monthly Payment                               Total

         1                      16                           $100.00                                $1,600.00

         17                     30                           $472.00                                $6,608.00

         31                     49                           $925.00                               $17,575.00

    Total # Months:             49                           Grand Total Payments:                 $25,783.00


    B.        Income Tax Refunds

                         The Debtor is required to turn over to the Trustee 100% of all federal and state income tax refunds
              received during the term of this Plan, excepting only any federal income tax refund constituting Earned
              Income Credit and/or Additional Child Tax Credit, and any additional state and/or federal refund of $1500 or
              less per year in the aggregate.


                        The Debtor is not required to turn over to the Trustee any income tax refunds received during the
              term of this Plan.

    C.        Other Payments:




    D.        Notice Regarding Discrepancies

              In the event there is a discrepancy between the aggregate amount that the Debtor proposes to pay to the
              Trustee to fund this Plan, and the aggregate amount needed by the Trustee to pay all claims in accordance
              with the specific provisions set forth below, the specific provisions set forth below shall control. If, at any
              time during the term of this Plan, it is determined by the Trustee that insufficient funds are being paid in to
              fund all payments the Trustee is required to make, the Debtor shall increase the periodic payments set forth
              in Paragraph A of Part 2 above or otherwise provide for increased payments as needed. Alternatively, if the
              amount the Debtor is paying to the Trustee exceeds the amount needed for the Trustee to make all payments
              required by this Plan, any excess funds shall be refunded to the Debtor. Nothing in this provision should be
              construed as limiting the right of the Debtor, the Trustee, or any unsecured creditor to seek to modify this
              Plan after confirmation pursuant to 11 U.S.C. §1329.

 3. Administrative Claims:

    A.        Trustee Compensation:

              Trustee fees shall be paid as provided by 28 U.S.C. §586(e). Regardless of the precise amount of the
              Trustee’s fees set by the U.S. Trustee at any particular time, for purposes of this Plan, the fees shall be
              estimated at 10% of all amounts to be paid through this Plan.




                                                                                                                                Page 2 of 6
  Case 19-90383               Doc 5        Filed 04/18/19           Entered 04/18/19 15:07:22                     Desc Main
                                              Document              Page 3 of 6



        B.           Attorney Fees:

                     Choose one of the following:

                                                                                  4,000.00
                               The Debtor's attorney has agreed to accept $______________for     all services to be rendered to the
                               Debtor in this case as required by the current Standing Order Regarding Attorney Fees for Debtor's
                               Counsel in Chapter 13 cases for the Division in which the case is filed. Because the fee amount is
                               at or below the “no-look” fee set forth in the Standing Order, the attorney is not required to file a
                               fee application unless otherwise ordered by the Court. The Debtor's attorney has received
                                      1,500.00
                               $_______________                                         2,500.00
                                                    of the fee and the balance of $______________shall    be paid through this Plan
                               in accordance with the Standing Order.

                               The Debtor's attorney has not agreed to accept a fee at or below the "no look" fee and, therefore,
                               will file an initial itemized fee application within 30 days after the entry of an order confirming
                               this Plan. The Debtor's attorney estimates the total fee request to be $                . The Debtor's
                               attorney has received $                     and expects the balance to be paid through this Plan to be
                               $                     . Payment of the balance through this Plan shall be paid in accordance with the
                               Standing Order.


                     Further interim and final fee applications may be filed during the term of this Plan, provided that attorneys
                     who have agreed to accept a “no look” fee pursuant to the Standing Order may only seek compensation for
                     services which are beyond the scope of the services required to be performed to obtain a “no look” fee.

     4. Priority Claims:

        A.           Domestic Support Obligations:           None


        B.           Other Priority Claims under 11 U.S.C. §507:            None

     5. Secured Claims:

        A.           Maintenance of Payments:            None


                     i.        The Debtor shall pay post-petition payments directly to the following creditors:        None



          Creditor                          Collateral               Estimated total amount due            Monthly payment

                                  Residence located at 8550 CR
Arvest Central Mortgage                                                      $112,531.51                          $804.00
                                  E 1110N, Mattoon, IL

                     ii.       The Trustee shall pay post-petition payments through this Plan to the following creditors:      None

        B.           Curing Default:        None


                     With respect to the following creditors, the Trustee shall pay allowed claims for arrearages through this Plan,
                     regardless of who is maintaining payments under Paragraph A of Part 5:


          Creditor                          Collateral                  Estimated Arrearage           Regular Payment Amount

                                 Residence located at 8550 CR
Arvest Central Mortgage                                                      $20,000.00                         $804.00
                                 E 1110N, Mattoon, IL



                                                                                                                                        Page 3 of 6
  Case 19-90383              Doc 5       Filed 04/18/19            Entered 04/18/19 15:07:22                   Desc Main
                                            Document               Page 4 of 6



         C.        Secured Claims to which 11 U.S.C. §506 Valuation is NOT Applicable (“910 Claims”):                  None


         D.        Other Secured Claims:         None



         E.        Secured Claims for Real Estate Taxes:             None


         F.        Surrender of Property:          None


                   The Debtor surrenders the following collateral:


                          Creditor                                                    Collateral Surrendered

Chrysler Capital                                                 2016 Dodge Grand Caravan

                   The Debtor requests that upon confirmation of this Plan the stay under 11 U.S.C. §362(a) be terminated as to
                   the collateral only and that the stay under §1301 be terminated in all respects. Any remaining deficiency
                   following the sale of surrendered collateral shall be treated as an unsecured claim, provided that the creditor
                   has filed a timely proof of claim as required by the Federal Rules of Bankruptcy Procedure.

     6. Unsecured Claims:
         A.        Liquidation Analysis

                   Unless specifically set forth in Part 11 below, if the Debtor's estate were liquidated under Chapter 7 as of the
                   date of this Plan, the value of the property to be distributed on account of allowed unsecured claims would
                   be $0.


         B.        Statement of Applicable Commitment Period

                   Per Official Form 122C-1, the Debtor has a        3- or   5-year applicable commitment period.


         C.        Projected Monthly Disposable Income

                   The Debtor's projected monthly disposable income is $           0.00        . (In calculating this amount, a
                   deduction should be taken for the 10% Trustee's fee described in Paragraph A of Part 3 above. The Trustee's
                   fee deduction should be taken only once.)


         D.        Co-Debtor Claims:         None




                                                                                                                                      Page 4 of 6
Case 19-90383            Doc 5        Filed 04/18/19            Entered 04/18/19 15:07:22                    Desc Main
                                         Document               Page 5 of 6


     E.        Distribution on Allowed General Unsecured Claims
               Choose only one of the following:

                         Allowed general unsecured claims shall not receive any distribution pursuant to this Plan.


                         Allowed general unsecured claims shall be paid in full pursuant to this Plan.


                         The Debtor shall pay the sum of $                        to unsecured creditors pursuant to this Plan,
                         which shall be distributed first to pay all claims listed in Paragraph D of Part 6 above, if any, in
                         full, and then to pay all other allowed general unsecured claims pro rata.

                         The funds remaining after disbursements have been made to all other creditors provided for herein
                         shall be distributed first to pay all claims listed in Paragraph D of Part 6 above, if any, in full, and
                         then to pay all other allowed general unsecured claims pro rata.

  7. Executory Contracts and Unexpired Leases:             None


  8. Property of the Estate:

                         Upon confirmation, all property of the estate shall vest in the Debtor. Notwithstanding this
                         provision, the Trustee retains the right to assert a claim to any additional property of the estate that
                         the Debtor acquires post-petition pursuant to 11 U.S.C. §1306.

                         All property of the estate shall vest in the Debtor upon discharge.

     Pursuant to 11 U.S.C. §1327(b), the effect of failure to check one of the above boxes will be to vest all property of the
     estate in the Debtor upon confirmation.

  9. Lien Avoidance:          None


 10. Miscellaneous:
     A.        Per Federal Rule of Bankruptcy Procedure 3010(b), the Trustee shall make no payment in a denomination
               of less than $15.00 and is authorized to accumulate funds for creditors in order not to make any payments of
               less than $15.00.

     B.        All secured creditors shall retain the liens securing their claims until the earlier of the payment of the
               underlying debt as determined under non-bankruptcy law or discharge under 11 U.S.C. §1328.


     C.        Secured creditors and lessors to be paid directly by the Debtor may continue to send to the Debtor customary
               notices, payment coupons, and invoices notwithstanding the automatic stay.
 11. Nonstandard Provisions:
               Under Federal Rule of Bankruptcy Procedure 3015(c), nonstandard provisions must be set forth below.
               A nonstandard provision is a provision not otherwise included in the Local Plan Form or deviating from it.
               The provisions in this Part will not be effective unless the applicable box in Paragraph C of Part 1 is
               checked. Nonstandard provisions set forth elsewhere in this Plan are ineffective.




                                                                                                                                    Page 5 of 6
Case 19-90383        Doc 5        Filed 04/18/19          Entered 04/18/19 15:07:22                  Desc Main
                                     Document             Page 6 of 6


        12. Signatures

            If the Debtor is represented by an attorney, the attorney must sign the Plan and the Debtor may but is not
            required to sign it. If the Debtor is not represented by an attorney, the Debtor must sign the Plan. The Plan
            must be dated.

            By filing this document, the Debtor, if not represented by an attorney, or the attorney for the Debtor, also
            certifies that the wording and order of the provisions in this Plan are identical to those contained in the
            Chapter 13 Model Plan for the Bankruptcy Court for the Central District of Illinois, other than any
            nonstandard provisions included in Part 11.


                                                   Signed:



       04/08/2019                                  /s/Timothy Auffenorde
Date: ________________                             __________________________________________
                                                   Name, Debtor
       04/08/2019                                  /s/Keri Auffenorde
Date: ________________                             ___________________________________________
                                                   Name, Joint Debtor

       04/08/2019
Date: ________________                             /s/Michael J. Meyers
                                                   ___________________________________________
                                                   Attorney for Debtor(s):

                                                   Michael J. Meyers
                                                   Ostling & Associates, LTD.
                                                   201 W. Olive
                                                   Bloomington, IL 61701
                                                   ___________________________________________
                                                   Attorney Address
                                                    (309) 827-3030
                                                   ___________________________________________
                                                   Attorney Phone Number
                                                   ostlingassociates@comcast.net
                                                   ___________________________________________
                                                   Attorney E-mail Address




                                                                                                                            Page 6 of 6
